Title: To James Madison from Thomas W. Fox, 8 June 1802
From: Fox, Thomas W.
To: Madison, James


					
						Esteemed Friend
						Falmouth 8 June 1802
					
					I have nothing of consequence to communicate to thee Pr. this opportunity, further than to State the Situation of Some of the Markets for Wheat and Flour; which at present is favourable for the produce of the U. S. of America; tho’ in England, Wheat is from 59 to 70/ Pr. Quarter, and best Flour 50/ to 55/ Pr. Sack of 2 1/2.  In this neighbourhood the Crops in the Ground look middling.  There appears a scarcity in the Northern parts of France, and many Cargoes that have arrived at Havre have sold at 55# Pr. Barrel of Flour, and Since got up to 60#, Superfine and fine Sold together: it appears that their wants are considerable.  A great deal of Wheat is arrived and expected there from Dantzic and other parts of the North.  At St. Andero, Cadiz; and other ports in Spain. Flour is à 11 to 13 hard Dollars Pr. Barrel, and Wheat in proportion.  A great many Cargoes of Flour have arrived at this port lately for orders, and been forwarded to different ports in France and Spain.  Trade in general is dull in most parts of England.  There is a report of a commercial treaty being on foot between this Country and France; it is the opinion of many, that if it should take place, it will not be so advantageous for this Country as the former.  Freights continue to fall; but American Vessels are sought after for many Voyages, their Masters being in general active and clever men, and their Vessels sail fast.  I remain with much respect, Thy assured Friend
					
						for Rob: W. Fox
						Thos. W. Fox
					
					
						My Brother being gone into the Country and the packet expected to sail very shortly, I am apprehensive he will not return in time.  I therefore take the liberty to sign this for him
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
